IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1985
                               Filed April 19, 2017


IN RE THE MARRIAGE OF MELISSA LYNE SNIDER
AND JONATHAN EDWARD SNIDER

Upon the Petition of
MELISSA LYNE SNIDER,
      Petitioner-Appellee,

And Concerning
JONATHAN EDWARD SNIDER,
     Respondent-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Lee County, Mary Ann Brown,

Judge.



      Jonathan Snider appeals the property-valuation provision in the decree

dissolving his marriage. AFFIRMED AS MODIFIED.



      Beau A. Bergmann of Bergmann Law Firm, P.L.L.C., Des Moines, for

appellant.

      Carl A. Saunders of Saunders & Braden Law Firm, Fort Madison, for

appellee.



      Considered by Doyle, P.J., Tabor, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                           2


TABOR, Judge.

       In this appeal from the decree dissolving the marriage of Jonathan and

Melissa Snider, Jonathan contests the district court’s valuation of three assets—

his tools of trade and shop equipment, a GMC Acadia, and two checking

accounts. He argues the court’s valuations resulted in an inequitable division of

marital property.    Although we find the valuations of the vehicle and bank

accounts fell within the permissible range of the evidence, we agree with

Jonathan that the trial record does not support the district court’s valuation of his

tools of trade and shop equipment. Accordingly, we modify the decree to award

Jonathan a larger equalization payment.

I.     Facts and Prior Proceedings

       Melissa and Jonathan were married in September 2000. They have three

children together. Throughout their marriage, Melissa stayed at home and cared

for the children, while Jonathan, who owned his own business, worked as a

blacksmith and farrier. Jonathan’s average income was approximately $51,967.

In the later years of the marriage, Jonathan and Melissa began to disagree about

whether she should be working outside the home, with Jonathan urging Melissa,

who had an associate’s degree in equine science, to work while the children

were in school. After the parties separated, Melissa began working at a hog-

confinement business where she earned thirteen dollars an hour and worked an

average of approximately twenty-eight hours each week.1




1
 The district court calculated Melissa’s annual income at $19,689 but noted: “If she was
working full time at this job, her gross annual income would be $27,040.”
                                           3


         Melissa filed a petition for dissolution of marriage in August 2014.    By the

time of trial on August 19, 2015, Melissa and Jonathan had agreed to several

aspects of the dissolution decree, but the issues of property valuation and

division remained unresolved.2       The day before trial, the parties submitted a

stipulation of assets and liabilities.   In compliance with local court rule 24 of

Iowa’s Eighth Judicial District, the stipulation included valuations the parties

agreed upon and disputed, including the following values for the items at issue

on appeal:

                                        ASSETS
    Description           Owner      Agreed       Melissa’s    Jonathan’s       Agreed
                                     Recipient       Value          Value         Value
    2010 GMC Acadia       Melissa    Melissa                                    $13,192
    Pilot Grove Savings   Jonathan   Jonathan      Unknown          $4420
    Bank Checking
    Pilot Grove Savings   Joint      Melissa       Unknown       $1015.62
    Bank Checking
    Tools of Trade and    Jonathan   Jonathan       $20,000      Unknown
    Shop Equipment


         One week earlier, Melissa’s attorney had filed a different stipulation of

assets and liabilities, which assigned different values to the listed items. 3

Neither Jonathan nor his attorney signed this earlier version. At trial, Melissa’s

attorney admitted the older stipulation as an exhibit, explaining that the parties

had filed a revised stipulation the day before: “The Court has the Rule 24 that we

struggled with yesterday. The one that’s in the exhibits, . . . that’s not the one



2
  The parties had agreed to joint legal custody and that Melissa would retain physical
care of the children. The issues of spousal support, child support, and visitation were
not fully settled before trial. Those issues are not a subject of this appeal.
3
  Melissa had valued the GMC Acadia at $20,000. The filing indicated Jonathan had
placed values on the two Pilot Grove accounts of $1500 and $1015.62. Finally, Melissa
had asserted Jonathan’s tools of trade and shop equipment were of “unknown” value.
                                            4


that we came up with yesterday, but the numbers and the items are the same on

both.”

         Neither Melissa nor Jonathan admitted the new stipulation as an exhibit,

but the district court indicated it would “take judicial notice of the entire court file.”

On October 23, 2015, following trial and post-trial written argument, the district

court issued the dissolution decree. The court addressed how it used the second

stipulation in determining the value of the parties’ assets and liabilities,

explaining: “For some of the assets, one of the parties gave a value for the asset

and the other gave no information about it. The value that the court . . . utilize[d]

for said assets [was] that which had the most support in the record.” Under this

framework, the court allocated the disputed assets as follows, adopting the

values provided in the second stipulation, whether agreed-upon or disputed:

                                       ASSETS
                     Description         Recipient            Value
                     2010 GMC Acadia     Melissa            $13,192
                     Pilot Grove Savings Jonathan            $4420
                     Bank Checking
                     Pilot Grove Savings Melissa              $1015
                     Bank Checking
                     Tools of Trade and Jonathan            $20,000
                     Shop Equipment

The court concluded: “The values for the assets are those that were supported

by the evidence.4 In addition, some of the assets had no evidence about their

value. As a result, no value was attached to them.” Because Melissa left the




4
 The court had previously rejected Melissa’s claim the good will of Jonathan’s business
should be valued, finding: “The only value of this business is the tools of his trade. The
other value is Jon as the sole individual associated with the business.”
                                           5


marriage with more equity than Jonathan, the court ordered Melissa to pay

Jonathan an equalization payment of $9000.5

       Jonathan appeals the district court’s order.

II.    Scope and Standard of Review

       We review dissolution cases de novo, examining the record as a whole

and adjudicating anew the issues properly before us. See In re Marriage of

McDermott, 827 N.W.2d 671, 676 (Iowa 2013); see also Iowa R. App. P. 6.907.

We give weight to the fact-findings of the district court, but we are not bound by

them. See In re Marriage of Mauer, 874 N.W.2d 103, 106 (Iowa 2016).

III.   Analysis

       Jonathan challenges the district court’s valuation of his tools of trade and

shop equipment, Melissa’s 2010 GMC Acadia, and two checking accounts at

Pilot Grove State Bank. He contends the court’s erroneous valuations resulted in

an inequitable division of assets.

       As Melissa observes, the district court’s valuations came directly from the

assets-and-liabilities stipulation jointly filed the day before trial. Accordingly, to

resolve the valuation issues, we must determine the effect of that stipulation.

       As an initial matter, we address the complication of having two

stipulations: the first signed by only one party, but offered as an exhibit; and the

second signed by both parties on the eve of trial, but not offered as an exhibit.


5
 The district court awarded Melissa rehabilitative spousal support in the amount of $500
a month for sixty months. The court reasoned:
      Given the length of the marriage, the fact that Melissa took herself out of
      the workforce in order to raise the parties’ children, and the fact that
      Jon[athan] makes substantially more than her, . . . she should be
      awarded a modest amount of rehabilitative spousal support, until she can
      work herself back into the workforce full time.
                                            6


Jonathan suggests on appeal we should consider only the initial stipulation,

which he did not sign, because it was entered into evidence. He does not cite

any authority for this position, and he does not explain why we should disregard

the second stipulation.     See Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite

authority in support of an issue may be deemed waiver of that issue.”); see also

EnviroGas, L.P. v. Cedar Rapids/Linn Cty. Solid Waste Auth., 641 N.W.2d 776,

785 (Iowa 2002) (declining to consider issues mentioned but lacking in

development or supportive authority). We are not persuaded a stipulation signed

by only party should take precedence over a newer, jointly filed stipulation. See

Iowa Code § 598.21(5)(k) (2015) (indicating the court “shall divide all property . . .

equitably between the parties after considering,” among other things, “[a]ny

written agreement made by the parties concerning property distribution”).

Although the parties failed to offer the second stipulation into evidence, the court

indicated it would take judicial notice of the document, and Jonathan did not

object or otherwise contest the validity of the second stipulation. Accordingly, we

consider the second stipulation in our analysis.

       We treat a stipulation in this setting as “a contract between the parties.” In

re Marriage of Briddle, 756 N.W.2d 35, 40 (Iowa 2008) (citation omitted). A party

to the stipulation does not have an entitlement “as a matter of right” to unilaterally

rescind a stipulation. In re Marriage of Ask, 551 N.W.2d 643, 646 (Iowa 1996).

And while stipulations are generally entitled “to all of the sanctity of an ordinary

contract,” a district court may reject a stipulation relating to property if it “is unfair

or contrary to law.” Id. (citation omitted).
                                           7


       Melissa’s GMC Acadia.            Consideration of the second stipulation

simplifies our review of this vehicle’s value. Melissa and Jonathan settled on the

value attached to Melissa’s GMC Acadia in the second stipulation, and neither

presented contradictory evidence at trial about the vehicle’s worth. The district

court used the parties’ agreed-upon valuation in the decree. We find no error in

the district court’s adoption of the parties’ valuation.

       Bank Accounts. Similarly, the second stipulation guides our analysis of

the bank-account valuations. Although the two Pilot Grove bank accounts were

categorized as “disputed” in the stipulation, Jonathan himself asserted his

account contained $4420 and a joint account contained $1015.62. On cross-

examination, Jonathan initially confirmed he had $4420 in his bank account, an

amount reflected in a financial affidavit he had filed nine days before trial, but

later, he disputed that amount, claiming his account balance had dropped to

$2219 since he filed the affidavit. The district court used Jonathan’s values from

the second stipulation in the dissolution decree.

       Jonathan first argues a joint account with a balance of $1015 was not

awarded to either party. Both stipulations indicate the existence of two Pilot

Grove accounts: one joint account and one account owned by Jonathan. On

both stipulations, Jonathan asserts the joint account had a balance of $1015.62.

The district court awarded the account with the $1015 balance to Melissa. We

find no support in the record for Jonathan’s argument.

       Jonathan next argues no evidence in the record supports the court’s

conclusion that the other account, awarded to him, had a balance of $4420.

Considering both the second stipulation and Jonathan’s financial affidavit, we
                                         8

disagree with his argument. See In re Marriage of Higgins, 507 N.W.2d 725, 726

(Iowa Ct. App. 1993) (accepting valuation based, in part, on financial affidavit).

We find the district court’s valuation of Jonathan’s bank account was well within

the range of the evidence, and we decline to disturb it. See In re Marriage of

Hoak, 364 N.W.2d 185, 192–93 (Iowa 1985).

       Tools of the Trade. But we find insufficient support for the district court’s

determination that Jonathan’s tools of trade and shop equipment were worth

$20,000. Only Melissa provided a value for these items in the second stipulation,

and she did not explain at trial how she arrived at her $20,000 valuation. And

although she introduced photographs of Jonathan’s tools at the trial, she

provided no other information about the tools’ value in her testimony, nor did she

question Jonathan about valuation on cross-examination.

       In her written argument following trial, Melissa contended: “The second

[stipulation] filed August 18, 2015, signed by both attorneys, indicated that the

tools [Jonathan] would be receiving are worth $20,000.00.” Similarly, on appeal,

she faults Jonathan for listing the tools’ value as “unknown,” and asserts the

district court “properly valued” the tools and equipment by deferring to Melissa’s

valuation in the stipulation. She cites no documentation supporting the district

court’s determination other than the second stipulation.

       Melissa misconstrues the impact of the disputed valuation in the

stipulation.   Simply because the $20,000 amount appeared on a document

entitled “stipulation” does not mean Jonathan agreed to her valuation. Rather,

the parties stipulated only that the tools of trade were marital assets and would

be awarded to Jonathan; the differing values advanced by the parties in the
                                         9


second stipulation indicated this valuation was disputed and needed to be

resolved at trial. See Stipulation, Black’s Law Dictionary (10th ed. 2014) (“A

voluntary agreement between opposing parties concerning some relevant point;

esp., an agreement relating to a proceeding, made by attorneys representing

adverse parties to the proceeding.”).

      We accord significant leeway to valuation decisions by district courts. See

In re Marriage of Dennis, 467 N.W.2d 806, 808 (Iowa Ct. App. 1991); see also In

re Marriage of Vieth, 591 N.W.2d 639, 640 (Iowa Ct. App. 1999) (acknowledging

deference to district-court valuations when “accompanied with supporting

credibility findings or corroborating evidence”). “Yet, the law does not provide so

much ‘leeway’ as to condone the relinquishment of judicial duties.         It is the

province of the trial court to determine the value of marital property.” Dennis, 467
N.W.2d at 808 (disapproving of court’s use of a bidding process between the

parties to determine the valuation of a corporation). Here, the court summarily

adopted the $20,000 value asserted by Melissa in the stipulation, when that

figure had no support in the testimony or other exhibits at trial. By accepting

Melissa’s unsupported estimate for the tools, the district court contradicted its

own guiding principle stated in the decree that when the value was disputed in

the parties’ stipulation, it would accept the value with the “most support in the

record.” The $20,000 value had no support in the record. Melissa did not testify

to how she arrived at her estimation of the value of the tools used by Jonathan in

his horseshoeing business, nor did her attorney question Jonathan on this point.

While we have no doubt Jonathan’s tools and equipment have some value, the
                                        10


record before us is devoid of the evidence necessary to assign a specific

amount.

      Modification.     Accordingly, we recalculate the parties’ assets and

liabilities without including a value for Jonathan’s tools of trade and shop

equipment.

                                    ASSETS
               MELISSA                                 JONATHAN
 Description                    Value   Description                       Value
 House                       $120,000   2011 Ford                       $20,227
 2010 GMC Acadia              $13,192   2006 Ford                        $7139
 Pilot Grove checking          $1015    Pilot Grove checking             $4420
 Household                     $9000    Household                        $1000
 goods/appliances                       goods/appliances
 IRA                            $2000   IRA                              $2009
 2004 flatbed trailer           $2500   Guns
 Echo mower                     $2500   Guitars                           $500
 Echo blower/weed                $200   2004 Gooseneck                   $1000
 eater
 Kawasaki Mule                 $1000 Bass boat/trailer                   $5950
 Jewelry                       $1000 2014 Gooseneck                     $21,500
                                      5 amps
                                      Canoe                                $200
                                      Hunting/fishing gear                 $250
                                      Tools of trade
                                      Jewelry                               $50
                                      Gun safe                           $2000
 TOTAL                       $152,407                                   $66,245

                                     DEBT
               MELISSA                            JONATHAN
 Description                    Value Description                         Value
 Mortgage                     $72,000 2011 Ford                         $21,706
 2010 GMC Acadia              $10,446 2014 Gooseneck                    $21,500
 TOTAL                        $82,446                                   $43,206

Our recalculation results in Jonathan leaving the marriage with equity of $23,039

($66,245 – $43,206) and Melissa leaving the marriage with equity of $69,961
                                           11


($152,407 – $82,446). To divide these assets and liabilities equally, Melissa would

owe Jonathan an equalization payment of $20,250.6

         We strive to divide the parties’ assets and liabilities in a manner that is fair

and equitable. In re Marriage of Russell, 473 N.W.2d 244, 246 (Iowa Ct. App.

1991).     But equitable is not synonymous with equal.          See In re Marriage of

Anliker, 694 N.W.2d 535, 542 (Iowa 2005). Rather, in determining what division

of property is equitable in each case, we evaluate the factors listed in Iowa Code

section 598.21(5), including the length of the marriage, the property brought into

the marriage, each party’s contributions to the marriage, their age and health,

their earning capacities, and any other relevant circumstances. Id.

         Considering the section 598.21(5) factors, we find an equalization

payment in an amount less than $20,250 is equitable under these circumstances.

As the district court noted: “Melissa was out of the workforce for approximately

[fourteen] years to raise the parties’ children. Even if Melissa works full time at

her current job, she still will make significantly less than Jon[athan].” Moreover,

even though we are unable to determine a monetary value for Jonathan’s tools

and shop equipment on this record, we are convinced those items carry some

value—considering the photographs showing an array of tools and the amounts

Jonathan claimed the tools depreciated in his tax returns.             Accordingly, we

modify Melissa’s equalization payment to $15,000, less any amounts she has

already paid.


6
  This amount takes into account the district court’s award of $3211 in attorney fees to
Melissa, which Jonathan does not contest on appeal. Like the district court, we reduce
the equalization payment by $3211 rather than grant Melissa a judgment against
Jonathan for that amount.
                                          12


       Appellate Attorney Fees. Finally, Melissa requests appellate attorney

fees. Jonathan asks that we split the parties’ appellate attorney fees equally. An

award of appellate attorney fees is discretionary. See In re Marriage of Okland,

699 N.W.2d 260, 270 (Iowa 2005).          “[W]e consider ‘the needs of the party

seeking the award, the ability of the other party to pay, and the relative merits of

the appeal.’” McDermott, 827 N.W.2d at 687 (citation omitted). Here, although

Melissa has a reduced ability to pay, Jonathan was partially successful on

appeal. Considering these factors, we decline to award appellate attorney fees

in this matter. Costs are divided equally.

       AFFIRMED AS MODIFIED.

       Doyle, P.J., concurs; Scott, S.J., partially dissents.
                                         13


Scott, Senior Judge. (concurring in part and dissenting in part)

       While I agree with the majority’s conclusion that the valuation on the

vehicle and the bank accounts fell within the permissible range of the evidence, I

disagree that the value assigned the tools and shop equipment was not

supported by the record.

       As the majority concludes, only Melissa provided any value for the tools

and shop equipment. The parties agreed that Jonathan should be awarded the

asset, and Jonathan was aware of the value Melissa placed on the asset. It is

clear the tools and shop equipment were used by Jonathan in his business, and

he would be the person most knowledgeable as to the extent and value of the

asset. To the extent that Jonathan disagreed with the figure that Melissa placed

on the asset, it was Jonathan’s burden to come forward with an alternative

valuation; yet he offered no valuation of the asset.

       By giving the asset a zero value and thereby increasing the property

equalization payment Melissa must make, the majority rewards Jonathan for

failing to offer an alternative valuation of the asset.   In addition, the majority

effectively gave the tools and shop equipment a value of $10,000, instead of

$20,000 that Melissa asserted the asset was worth, when the majority decided to

use its equitable power to lower the equalization payment that resulted from

giving the asset a zero value. This reduced valuation has absolutely no support

in the record.

       With only one valuation and no other evidence to support an alternative

valuation, I conclude the district court correctly assigned a $20,000 value to the

tools and shop equipment awarded to Jonathan.             When there is no other
                                          14


evidence as to the value of an asset except for the parties’ claims, “we defer to

the judgment of the district court.” In re Marriage of Sullins, 715 N.W.2d 242, 251

(Iowa 2006). I would affirm the district court’s decision in its entirety including the

$9000 property equalization payment.